703 N.W.2d 811 (2005)
PEOPLE v. HOWARD.
No. 125372.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 125372, COA: 240915.
By order of November 12, 2004, the application for leave to appeal was held in abeyance pending the decision in People v. Perkins (Docket No. 126727). On order of the Court, the opinion having been issued on July 29, 2005, 473 Mich. 626, 703 N.W.2d 448, the application for leave to appeal the December 23, 2003 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.